DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on December 1, 2019.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/19 and 1/6/20 were considered by the examiner. See attached PTO-form 1449.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,560,268.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20are directed to 

Instant application				Patent (‘268)
1. A computer-implemented method, comprising: identifying characterization information associated with one or more nodes operating on a blockchain based on a callback function that identifies, upon execution of a new blockchain transaction, activity performed by the one or more nodes; and receiving information related to the characterization information by the nodes.
1. A computer-implemented method, comprising: identifying a plurality of nodes operating on a blockchain; determining a new blockchain transaction; identifying characterization information associated with one or more of the plurality of nodes based on a callback function that identifies, upon execution of the new blockchain transaction, specific activity performed by the one or more of the plurality of nodes; and broadcasting information related to the characterization information to the plurality of nodes.

6. An apparatus, comprising: a processor configured to: identify a plurality of nodes operating on a blockchain; determine a new blockchain transaction; identify characterization information associated with one or more of the plurality of nodes based on a callback function that identifies, upon execution of the new blockchain transaction, specific activity performed by the one or more of the plurality of nodes; and cause information related to the characterization information to be broadcast to the plurality of nodes.
15. A non-transitory computer readable storage medium configured to store at least one instruction that when executed by the processor causes the processor to perform: identifying characterization information associated with one or more nodes operating on a blockchain based on a callback function that identifies, upon execution of a new blockchain transaction, activity performed by the one or more nodes; and receiving information related to the characterization information by the nodes.
11. A non-transitory computer readable storage medium configured to store at least one instruction that when executed by the processor causes the processor to perform: identifying a plurality of nodes operating on a blockchain; determining a new blockchain transaction; identifying characterization information associated with one or more of the plurality of nodes based on a callback function that identifies, upon execution of the new blockchain transaction, specific activity performed by the one or more of the plurality of nodes; and broadcasting information related to the characterization information to the plurality of nodes.





After analyzing the language claim of the claims, it is clear that claims 1-20 of the instant application are merely an obvious variation of claims 1-14 of U.S. Patent No. 10,560,268.  While claims 1-20 of the instant application is slightly broader than claims 1-14 of U.S. Patent No. 10,560,268, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 10,560,268, but indicate that it is merely a subset of the Patent No. 10,560,268. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 1-20 of the instant application are valid.
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herlihy et al. (Us 2017/0236120 A1).
As per claim 1, Herlihy discloses a computer-implemented method, comprising:
identifying characterization information associated with one or more nodes operating on a blockchain based on a callback function that identifies, upon execution of a new blockchain transaction, activity performed by the one or more nodes (para.0035); and 
receiving information related to the characterization information by the nodes (para. 0043, 0045-0047).  
As per claim 2, Herlihy wherein the one or more characteristics comprise: one or more of entity extraction, text mining, information analysis and discovery, compliance, semantic extraction, and ontology-based entity discovery (para. 0060).  
As per claim 3, Herlihy further teaches identifying the one or more nodes
As per claim 4, Herlihy further teaches performing the callback function after the new blockchain transaction has been committed to the blockchain (para. 0064).  
As per claim 5, Herlihy further determining the new blockchain transaction (para. 0111).  
As per claim 6, Herlihy further teaches storing the information related to the characterization information in a log (para. 0045, para.78).  
As per claim 7, Herlihy further teaches wherein the log is stored in a log ledger of the blockchain (para. 0081-0082).  

As per claims 9-14 and 16-20 have similar limitations as recited in claims 2-7; therefore, they are rejected under the same subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hearn et al. (US Patent No. 10,521,775) discloses a method and system are provided to support a decentralized distributed ledger in which transactions are recorded by parties to the transactions without the use of a blockchain. A distributed ledger system provides a protocol framework that supports the development of protocol flows. A protocol flow is computer code that controls the performance of a transaction by the party or parties to the transaction. Protocol flows can be developed for different types of transactions. The distributed ledger system allows transactions to be proposed, accepted, and notarized by a notary and stored without the use of a blockchain ledger. The distributed ledger system can avoid the expense of the computational and storage resources needed to redundantly verify a transaction and store evidence on the many nodes of a blockchain distributed ledger (abstract).
Dowding (US 2018/0253702) discloses a system and a method for creating a holistic, flexible, scalable, confidential, low-latency, high-volume, immutable distributed 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	February 16, 2022